PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant X Filed by a Party other than the Registrant Check the appropriate box: Preliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) XDefinitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 ACCELR8 TECHNOLOGY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: ACCELR8 TECHNOLOGY CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 14, 2010 Notice is hereby given that the Annual Meeting (the “Annual Meeting”) of the shareholders (the “Shareholders”) of Accelr8 Technology Corporation, a Colorado corporation (the “Company”), will be held at 2:30 p.m., local time, on December 14, 2010, at the Warwick Hotel Denver, 1776 Grant Street, Denver, Colorado 80203, and any adjournments or postponements thereof for the following purposes: 1. To elect the following three (3) persons to serve as directors of the Company until the next Annual Meeting of Shareholders and thereafter until their successors shall have been elected and qualified: Thomas V. Geimer, Charles E. Gerretson and John D. Kucera. 2. To adopt an amendment to the Company’s Articles of Incorporation, as amended, which would effect an increase in the number of authorized shares of the Company’s no par value common stock (the “Common Stock”) from 14,000,000 shares to 19,000,000 shares, without having any effect upon the issued and outstanding shares of Common Stock. 3. To ratify the selection of Comiskey & Company, P.C. as the independent public accountants of the Company for the fiscal year ending July 31, 2011. 4. To consider and act upon such other business as may properly come before the Annual Meeting or any adjournments thereof. Only Shareholders of record at the close of business on November 4, 2010, shall be entitled to notice of and to vote at the Annual Meeting or any adjournments thereof.All Shareholders are cordially invited to attend the Annual Meeting in person. By Order of the Board of Directors Thomas V. Geimer, Chairman of the Board November 8, 2010 Denver, Colorado IF YOU DO NOT EXPECT TO BE PRESENT AT THE ANNUAL MEETING AND WISH YOUR SHARES OF COMMON STOCK TO BE VOTED, YOU ARE REQUESTED TO SIGN AND MAIL PROMPTLY THE ENCLOSED PROXY WHICH IS BEING SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS.A RETURN ENVELOPE WHICH REQUIRES NO POSTAGE IF MAILED IN THE UNITED STATES IS ENCLOSED FOR THAT PURPOSE. ACCELR8 TECHNOLOGY CORPORATION 7000 North Broadway, Building 3-307 Denver, Colorado 80221 PROXY STATEMENT Dated November 8, 2010 ANNUAL MEETING OF SHAREHOLDERS FOR THE FISCAL YEAR ENDED JULY 31, 2010 TO BE HELD ON DECEMBER 14, 2010 GENERAL This Proxy Statement is being furnished to the shareholders of Accelr8 Technology Corporation, a Colorado corporation (the “Company”), in connection with the solicitation of proxies by the Board of Directors of the Company (the “Board of Directors”) from holders (the “Shareholders”) of outstanding shares of common stock, no par value, of the Company (the “Common Stock”), for use at the Annual Meeting of the Shareholders for the fiscal year ended July 31, 2010, to be held at 2:30 p.m., local time, on December 14, 2010, at the Warwick Hotel Denver, 1776 Grant Street, Denver, Colorado 80203, and any adjournments or postponements thereof (the “Annual Meeting”).This Proxy Statement, Notice of Annual Meeting of Shareholders and the accompanying Proxy Card are first being mailed to shareholders on or about November 11, 2010. INFORMATION ABOUT THE ANNUAL MEETING When is the Annual Meeting? December 14, 2010, 2:30 p.m. (Mountain Standard Time). Where will the Annual Meeting be held? The annual meeting will be held at the Warwick Hotel Denver, 1776 Grant Street, Denver, Colorado 80203. What is being considered at the meeting? At the Annual Meeting, stockholders will be acting upon the following proposals: 1.To elect three (3) directors to serve on the Board of Directors until the next Annual Meeting of Stockholders or until their successors are elected (Proposal No.1); 2.To amend the Company's Articles of Incorporation to increase the authorized amount of common stock, no par value, from 14,000,000 shares to 19,000,000 shares (Proposal No.2); 3.To ratify the appointment of Comiskey & Company, P.C. as the Company's independent certified public accountants for the fiscal year ending July 31, 2011 (Proposal 3.) 4.To transact such other business as may properly come before the meeting. In addition, our management will report on our progress and respond to your questions. 1 Who is entitled to vote at the meeting? You may vote at the Annual Meeting if you owned Common Stock as of the close of business on Record Date which is November 4, 2010. Each share of Common Stock is entitled to one vote. How do I vote? You can vote in three ways: · by attending the Annual Meeting at 2:30 p.m., local time, on December 14, 2010, at the Warwick Hotel Denver, 1776 Grant Street, Denver, Colorado 80203, and at any adjournment or postponements thereof and voting thereat; · by completing, signing, dating and returning the enclosed Proxy Card (applicable only to stockholders of record); or · by following the instructions on the vote instruction form (applicable only to beneficial holders). What if I return my Proxy Card but do not include voting instructions? Proxies that are signed and returned but do not include voting instructions will be voted FOR the re-election of the three candidates as directors, FOR amending the Company's Articles of Incorporation to increase the authorized amount of common stock, no par value, from 14,000,000 shares to 19,000,000 shares and FOR ratifying the appointment of Comiskey & Company, P.C., as the Company's independent certified public accountants for the fiscal year ending July 31, 2011. Will my shares be voted if I do not provide my Proxy? If you hold your shares directly in your own name, they will not be voted if you do not provide a Proxy or attend the annual meeting and vote in person. Your shares may be voted under certain circumstances if they are held in the name of a brokerage firm. Brokerage firms generally have the authority to vote customers' un-voted shares on certain "routine" matters. With the sole exception of the ratification of Comiskey & Company, P.C. as independent auditors for the year ending July 31, 2011, no matters submitted for shareholder approval herein are "routine" matters. When a brokerage firm votes its customers' un-voted shares, these shares are counted for purposes of establishing a quorum.At our Annual Meeting these shares will be counted as voted by the brokerage firm with respect to ratifying the Board of Directors' reappointment of Comiskey & Company, P.C. as Company's auditors for the year ending July 31, 2011. How do I vote if I hold shares registered in the name of a broker or bank? If, on Record Date which is November 4, 2010, your shares were not held in your name, but rather were held in an account at a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in "street name" and a Notice of Proxy Materials was forwarded to you by that organization. The organization holding your account is considered to be the shareholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares held in your account. You are also invited to attend the Annual Meeting. However, since you are not the shareholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent and bring such proxy to the annual meeting. If you want to attend the Annual Meeting, and vote at the Annual Meeting, you must provide proof of beneficial ownership as of the Record Date, such as your most recent account statement showing ownership as of November 4, 2010, a copy of the voting instruction card provided by your broker or other agent, or other similar evidence of ownership. Whether or not you plan to attend the Annual Meeting, we urge you to vote by proxy in advance of the Annual Meeting to ensure your vote is counted. 2 Can I change my mind after I return my Proxy? Yes. You may change your vote at any time before your Proxy is voted at the Annual Meeting. If you are a shareholder of record, you can do this by giving written notice to your respective corporate secretary, by submitting another Proxy with a later date, or by attending the Annual Meeting and voting in person. If you are a shareholder in "street" or "nominee" name, you should consult with the bank, broker or other nominee regarding that entity's procedures for revoking your voting instructions. How many shares are eligible to be voted at the Annual Meeting? The record date for the Annual Meeting is November 4, 2010. Only shareholders of record at the close of business on November 4, 2010, will be entitled to vote at the Annual Meeting. At the close of business on that date, there were issued and outstanding10,757,317 shares of the Company's Common Stock entitled to one vote per share. How many votes must be present to hold the meeting? Your shares are counted as present at the meeting if you attend the meeting and vote in person or if you properly return a Proxy by mail. In order for us to conduct our meeting, one third (33%) of our outstanding shares of Common Stock as of November 4, 2010 must be present in person or by proxy at the meeting. This is referred to as a quorum.In order to assure that there is a quorum, it may be necessary for certain officers, directors, regular employees and other representatives of the Company to solicit Proxies by telephone, facsimile or in person.These persons will receive no extra compensation for their services. On November 4, 2010, there were 10,757,317 shares of Common Stock outstanding and entitled to vote. If a quorum is not present, then either the chairman of the meeting or the shareholders entitled to vote at the meeting may adjourn the meeting until a later time. Abstentions and broker "non-votes" are counted as present or represented for purposes of determining the presence or absence of a quorum. A broker "non-vote" occurs when a broker holding shares for a beneficial owner votes on one proposal, but does not vote on another proposal because, in respect of such other proposal, the broker does not have discretionary voting power and has not received instructions from the beneficial owner. The Company’s executive officers and directors have advised the Company that they intend to vote their shares (including those shares over which they hold voting power), representing approximately 3% as of September 13, 2010,of the outstanding shares of Common Stock (excluding the shares held in a Rabbi Trust), in favor of each of the proposals above. 3 What vote is required to re-elect directors? Directors are elected by a plurality of the votes cast. Abstentions and broker "non-votes" (shares held by brokers or nominees as to which they have no discretionary authority to vote on a particular matter and have received no instructions from the beneficial owners or persons entitled to vote thereon) will have no effect on the vote for re-election of directors. What vote is required to amend the Company's Articles of Incorporation to increase the authorized amount of common stock, no par value, from 14,000,000 shares to 19,000,000 shares? To amend the Articles of Incorporation to increase the authorized amount of common stock requires the affirmative vote of at least a majority of the Company's outstanding shares of Common Stock. Thus, any abstentions, "broker non-votes", or other limited proxies will have the effect of a vote against the increase in authorized amount of common stock. What vote is required to ratify the Board of Directors reappointment of Company's auditors for the year 2011? Ratification of the Board of Directors reappointment of Comiskey & Company, P.C. as Company's auditors for the year 2011 will require an affirmative vote of the majority of the votes cast in person or by proxy, provided that a quorum is present at the Meeting. Only proxies indicating votes "FOR," "AGAINST" or "ABSTAIN" on this proposal or providing the designated proxies with the right to vote in their judgment and discretion on this proposal are counted to determine the number of shares present and entitled to vote. Abstentions will have no effect on the results of the vote on this proposal. Representatives from Comiskey & Company, P.C. are expected to attend the Annual Meeting.As a result, the Company anticipates that a representative from Comiskey & Company, P.C. will be available to make a statement or respond to any questions at the Annual Meeting. How will voting on any other business be conducted? Although we do not know of any business to be conducted at the Annual Meeting other than the proposals described in this Proxy Statement, if any other business comes before the Annual Meeting, your signed Proxy Card gives authority to the Proxy holders to vote on those matters at their discretion. Who will bear the costs of this solicitation? We will bear the entire cost of solicitation of proxies, including preparation, assembly, printing and mailing of this Proxy Statement, the Proxy Card and any additional information furnished to shareholders. Copies of solicitation materials will be furnished to banks, brokerage houses, fiduciaries and custodians holding in their names shares of Common Stock beneficially owned by others to forward to the beneficial owners. We may reimburse persons representing beneficial owners of Common Stock for their costs of forwarding solicitation materials to the beneficial owners. Original solicitation of proxies by mail may be supplemented by telephone, facsimile or personal solicitation by our directors, officers or other regular employees. 4 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding beneficial ownership of our Common Stock as of September 13, 2010 by:(i) each person who is known by the Company to own beneficially more than 5% of the Company's outstanding Common Stock; (ii) each of the Company's executive officers and directors; and (iii) all executive officers and directors as a group.The calculation excludes 1,129,110 shares which are held by the Rabbi Trust for the benefit of Thomas V. Geimer.Further, Mr. Geimer does not have voting power over the shares that are held in the Rabbi Trust.Common Stock not outstanding but deemed beneficially owned by virtue of the right of an individual to acquire shares is treated as outstanding only when determining the amount and percentage of Common Stock owned by such individual.Except as noted, each person or entity has sole voting and sole dispositve power with respect to the shares shown: Name and Address of Beneficial Owner Shares Beneficially Owned Number Percent Thomas V. Geimer (1) 4.1% 7000 North Broadway, Building 3-307 Denver, Colorado 80221 Charles E. Gerretson(2) 1.4% 7000 North Broadway, Building 3-307 Denver, Colorado 80221 John D. Kucera (3) 0.4% 7000 North Broadway, Building 3-307 Denver, Colorado 80221 David Howson (4) 3.0% 7000 North Broadway, Building 3-307 Denver, Colorado 80221 Executive Officers and Directors 8.6% as a Group (4 persons) 5% or greater shareholders Merrill Lynch & Co., Inc. (5) 8.2% 5 (1) Does not include 1,129,110 shares, which were purchased by Mr. Geimer upon exercise of warrants and options.Mr. Geimer exercised these options and warrants on October 14, 1997, and simultaneously contributed the shares acquired to a Rabbi Trust.See Note 7 to the Financial Statements included in our Annual Report on Form 10-K for the fiscal year ended July 31, 2010 for further information.Includes 300,000 shares, which may be purchased by Mr. Geimer upon exercise of options. (2) Includes (i) 104,050 shares owned directly by Mr. Gerretson; (ii) 10,000 shares that may be purchased by Mr. Gerretson upon exercise of options which options expire on March 15, 2015, (iii) 10,000 shares that may be purchased by Mr. Gerretson upon exercise of options that expire on October 29, 2018 and (iv) 10,000 shares that may be purchased by Mr. Gerretson upon exercise of options that expire on December 17, 2019. (3) Includes (i) 1,250 shares of the Company's no par value common stock held on behalf of Mr. Kucera's minor children in which Mr. Kucera has the power and authority to dispose of these shares and (ii) 10,000 shares that may be purchased by Mr.Kucera upon exercise of options that expire on December 17, 2019. (4) Includes 300,000 shares which may be purchased by Mr. Howson upon exercise of options which options expire on March 15, 2015, of which 75,000 stock options shall vest if and only if prior to the expiration date of the Options, the Company closes on a transfer for the sale of the Company assets or the acquisition of the Company in which the Company's shareholders receive aggregate consideration at closing equal to or greater than $250,000,000. (5) Upon consummation of the merger on January 1, 2009 by and between Bank of America Corporation ("BAC") and Merrill Lynch and Company (“MLCO”), MLCO became a wholly owned subsidiary of BAC, and BAC became the ultimate parent and controlling entity of MLCO and its subsidiaries. BOARD OF DIRECTORS AND COMMITTEE MEETINGS The Board of Directors currently consists of three members, each of whom is proposed for election at the Annual Meeting. The Board of Directors maintains a Compensation Committee and an Audit Committee.The members of the Compensation Committee and the Audit Committee are Mr. Gerretson and Mr. Kucera, the Company's independent directors. The Audit Committee's financial expert is Charles E. Gerretson.Effective as of June 9, 2000, the Board of Directors of the Company adopted a written charter for the Audit Committee.Effective November 3, 2005, the Audit Committee adopted a revised written charter for the Audit Committee, a copy of which was filed with the Company's Proxy Statement at Appendix A on November 17, 2005. The Company does not have a nominating committee, or other committee of the board that performs similar functions. Nominating Committee Functions Since we do not have a nominating committee, all of the members of the Board of Directors participate in the consideration of director nominees. We do not currently have a written nominating committee charter or similar document. Process for Identifying and Evaluating Nominees for the Board of Directors Our Board of Directors may employ a variety of methods for identifying and evaluating director nominees. If vacancies are anticipated or arise, our Board of Directors considers various potential candidates which may come to our attention through current board members, professional search firms, stockholders or other persons. These candidates may be evaluated by our Board of Directors at any time during the year. Our Board of Directors considers candidates recommended by stockholders when the nominations are properly submitted as described in “Consideration of Stockholder Recommendations” below. Following verification of the stockholder status of persons proposing candidates, our Board of Directors will make an initial analysis of the qualifications of any candidate recommended by stockholders or others pursuant to the criteria summarized herein to determine whether the candidate is qualified for service on the board, before deciding to undertake a complete evaluation of the candidate. If our Board of Directors determines that additional consideration is warranted, it may use a third-party search firm to gather additional information about the prospective nominee’s background and experience. Other than the verification of compliance with procedures and stockholder status, and the initial analysis performed before undertaking a complete evaluation, our Board of Directors will treat a potential candidate nominated by a stockholder like any other potential candidate. In evaluating a director candidate, our Board of Directors will review his or her qualifications including capability, availability to serve, conflicts of interest, general understanding of business, understanding of the Company’s business and technology, educational and professional background, personal accomplishment and other relevant factors. Our Board of Directors has not established any specific qualification standards for director nominees, although from time to time the Board of Directors may identify certain skills or attributes as being particularly desirable to help meet specific needs that have arisen. Our Board of Directors may also interview prospective nominees in person or by telephone. After completing this evaluation, the Board of Directors will determine the nominees. 6 Consideration of Stockholder Recommendations Our Board of Directors considers director candidates recommended by stockholders. Candidates recommended by stockholders are evaluated on the same basis as are candidates recommended by our Board of Directors. Any stockholder wishing to recommend a candidate for nomination by the Board of Directors should provide the following information in a letter addressed to the Board in care of our Secretary: (i) the name and address of the stockholder recommending the person to be nominated; (ii) a representation that the stockholder is a holder of record of our stock, including the number of shares held and the period of holding; (iii) a description of all arrangements or understandings between the stockholder and the recommended nominee; (iv) information as to any plans or proposals of the type required to be disclosed in Schedule 13D and any proposals that the nominee proposes to bring to the Board of Directors if elected; (v) any other information regarding the recommended nominee that would be required to be included in a proxy statement filed pursuant to Regulation 14A pursuant to the Securities Exchange Act of 1934 and (vi) the consent of the recommended nominee to serve as a director if elected. Additional information may be requested to assist our Board of Directors in determining the eligibility of a proposed candidate to serve as a director. In addition, the notice must meet any other requirements contained in our bylaws. Stockholders may nominate candidates directly by complying with our bylaws and applicable law, including the deadlines described under “Stockholder Proposals for the 2011 Annual Meeting of Stockholders”, below. During the fiscal year ended July 31, 2010, the board of directors held five (5) board meetings with all board members present.During the fiscal year ended July 31, 2010, the Audit Committee held four (4) meetings with no director attending fewer than 75% of the aggregate of all the meetings of the Audit Committee. The Compensation Committee held two (2) meetings during the fiscal year ended July 31, 2010. As noted above, the members of the Audit Committee are Charles E. Gerretson and John D. Kucera, both of whom are independent directors as defined in Section 803 of the NYSE Alternext US LLC listing standards, as applicable and as may be modified or supplemented. Effective as of June 9, 2000, the Board of Directors of the Company adopted a written charter for the Audit Committee. Effective November 3, 2005, the Audit Committee adopted a revised written charter for the Audit Committee, a copy of which is attached hereto at Appendix A. Audit Committee Report The Audit Committee has reviewed and discussed with management the Company's audited financial statements for the year ended July 31, 2010. The Audit Committee has also discussed with Comiskey & Company, P.C. the matters required to be discussed by Statement on Auditing Standards No. 61, Communication with Audit Committees, as amended, by the Auditing Standards Board of the American Institute of Certified Public Accountants. The Audit Committee has received and reviewed the written disclosures and the letter from Comiskey & Company, P.C. required by Independence Standards Board Standard No. 1, Independence Discussions with Audit Committees, as amended, and has discussed with Comiskey & Company, P.C. their independence. Based on the reviews and discussions referred to above, the Audit Committee has recommended to the Board of Directors that the audited financial statements referred to above be included in the Company's Annual Report on Form 10-K for the year ended July 31, 2010 filed with the Securities and Exchange Commission. Audit Committee of The Board of Directors Charles E. Gerretson John D. Kucera EXECUTIVE COMPENSATION Compensation Discussion and Analysis Our executive compensation program for Thomas V. Geimer and David C. Howson, the named executive officers (the "NEO’s") is administered by the Company's compensation committee, which is comprised of Charles E. Gerretson and John D. Kucera. 7 Summary Compensation Table The following table summarizes the compensation of the NEO's for the fiscal years ended July 31, 2010 and 2009: Name and Fiscal Stock Option All other Other Principal Position Year Salary Bonus Awards Awards Compensation Total ($) Thomas V. Geimer $ $
